Case 1:19-cv-17083-JHR-AMD Document1 Filed 08/22/19 Page 1 of 10 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

KEVIN MONTE
349 Barton Run Boulevard :
Marlton, NJ 08053 : CIVIL ACTION
Plaintiff, : No.
v. .
7-ELEVEN, INC. :
3200 Hackberry Road : JURY TRIAL DEMANDED

Irving, TX 75063

Defendant.

 

CIVIL ACTION COMPLAINT
Plaintiff, by and through his undersigned counsel, hereby avers as follows:
I. INTRODUCTION

1. This action has been initiated by Kevin Monte (hereinafter referred to as
“Plaintiff,” unless indicated otherwise) for violations of the Fair Labor Standards Act ("FLSA" -
29 U.S.C. 201, et. seq.), the New Jersey Law against Discrimination, and other applicable state
law(s). Plaintiff asserts herein that he was unlawfully terminated and not paid overtime
compensation in accordance with applicable state and federal laws. As a direct consequence of
Defendant’s actions, Plaintiff seeks damages as set forth herein.

II. JURISDICTION AND VENUE

2. This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff's
claims because they arise under a federal law - the FLSA. There would independently be
jurisdiction of this Court under 28 U.S.C. § 1332 because there is complete diversity of Parties.

In particular, Plaintiff is a citizen of New Jersey and Defendant is headquartered in Texas and
Case 1:19-cv-17083-JHR-AMD Document 1 Filed 08/22/19 Page 2 of 10 PagelD: 2

not incorporated in New Jersey (making it a non-citizen of New Jersey). And Plaintiff is entitled
to and seeking in excess of $75,000.00, exclusive of costs and interest.

3. This Court may properly maintain personal jurisdiction over Defendant because
Defendant’s contacts with this State and this judicial district are sufficient for the exercise of
jurisdiction over Defendant to comply with traditional notions of fair play and substantial justice,
satisfying the standard set forth by the United States Supreme Court in International Shoe Co. v.
Washington, 326 U.S. 310 (1945) and its progeny.

4, Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district.
Til. PARTIES
5, The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
6. Plaintiff is an adult individual, with an address as set forth in the caption.

7. 7-Eleven Inc. (hereinafter “Defendant”) is a publicly-traded corporation
overseeing or operating thousands of convenience stores internationally.

8. At all times relevant here, Defendant acted by and through its agents, servants
and employees, each of whom acted at all times relevant herein in the course and scope of their
employment with and for Defendant.

IV. FACTUAL BACKGROUND
9. The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.
Case 1:19-cv-17083-JHR-AMD Document 1 Filed 08/22/19 Page 3 of 10 PagelD: 3

10. _— Plaintiff was hired by Defendant in or about early October of 2018. In total,
Plaintiff was employed with Defendant for approximately 9 months in total until being
terminated (discussed infra).

11. ‘Plaintiff was hired as a “Field Consultant Trainee” with the expectation that he
would be trained in (and become) a Field Consultant.

12. From in or about early October of 2018 through late December of 2018, Plaintiff
was physically assigned to Defendant’s Mt. Laurel, New Jersey location. This was generally a
training facility where Plaintiff trained.

13. After an approximate 4-month period of training, on or about January 1, 2019,
Plaintiff was assigned to a corporate-owned convenience store of Defendant in Pitman, New
Jersey (hereinafter “the Pitman location”).

14. Once at the Pitman location, Plaintiff was still referred to as a Field Consultant
and he reported to Greg Campanella (“Campanella”). Campanella was a “Trainer” for Defendant
who functioned as Plaintiffs direct manager.

15, In or about February of 2019, Matthew Tomlinson (“Tomlinson”) became
Plaintiffs Regional Manager. He had upon information and belief been a relatively
inexperienced manager for Defendant who transferred from Western Pennsylvania. In particular,
Tomlinson had previously worked as a non-supervisory capacity and as a merchandizer for
Defendant until late 2018.

[A] Plaintiff was unlawfully not paid overtime compensation

16. Understanding Defendant’s business model and operations in general is important

to understanding why Defendant appears to systematically violate state and federal overtime

laws (albeit this is an individual action, not a class or collective-action).
Case 1:19-cv-17083-JHR-AMD Document 1 Filed 08/22/19 Page 4 of 10 PagelD: 4

17. Defendant has more than 60,000 locations in more than 15 Countries, including
throughout the United States. It is one of the world’s largest franchise companies. And most of
Defendant’s locations are licensed to franchisees, while thousands do remain corporate-owned.

18. — Plaintiff was not employed through a franchise, but rather, through Defendant as a
corporate entity. The goal of Defendant is to often use people like Plaintiff to go from location to
location to get the store looking clean, presentable, sanitary, and to cut costs, maximize profits,
and then to quickly license the store to a franchisee who will buy / acquire the store generating
more passive revenue for Defendant. While working for Defendant, Plaintiff was in training to
become this management employee who would ultimately manage stores in the above manner.

19.  Defendant’s business model however is to exploit people it trains and hires at all
levels, often elevating them with little experience or minimal training. It does so to pay them
cheaper, to operate with a skeleton crew, and to quickly transition locations to franchisees
regardless of whether it has high turnover of its own corporate employees (or the employee
exploited).

20. Normally, employees hired as Field Consultants such as Plaintiff are trained for
up to a year. But Plaintiff was fast-tracked and trained only for approximately 4 months because
— as represented to him — he had the qualities and demonstrated ability to succeed on an
expedited basis.

21. Once placed at the Pitman location, Plaintiff was in essence in training to be a
manager (but still called a Field Consultant). In this continued training capacity, Plaintiff was

paid at a salary of $75,000.00 per annum.
Case 1:19-cv-17083-JHR-AMD Document 1 Filed 08/22/19 Page 5 of 10 PagelD: 5

22. Beginning in January of 2019 and in conjunction with his placement at the Pitman
location, Plaintiff often worked 7 days per week and he averaged 60-90 hours per week of work.
Plaintiff was never once paid for overtime worked beyond 40 hours per week.

23. Plaintiff was however at all times relevant to his work at the Pitman location a
non-exempt employee. He could not possibly meet any exemption, let alone the “executive
exemption” of state or federal law. Even though he was paid by salary, his “primary duties” were
not management (even if that was the ultimate goal when he was fully trained).

24. ‘Plaintiff estimates herein and asserts that at least 80-85% of his weekly work was
that of a laborer and that he only spent 1% - 19% of his job per week performing any work that
could be even arguably construed as management. By way of specificity:

(1) Defendant was exclusively motivated to make its stores look extremely
profitable, having very low overhead, and operating with exceedingly minimal
employee compensation. Thus, Defendant solely sought to create the outward
projection of extreme profitability, cleanliness, and store presentation
regardless of whether it could be operated properly to make it easier to sell or
be acquired by a licensee or franchisee.

(2) The above-referenced motivation created and perpetuated a system whereby
Defendant would essentially place someone such as Plaintiff with minimal
training under the guise of continued training to exploit and work tremendous
hours in a salaried capacity often 7 days per week with little or no other staff
at times just to create the profitability appearance with low employee
overhead.

(3) In working 60-90 hours per week, Plaintiff had 5 or 6 other employees who
worked in the facility (but not at the same time). Plaintiff would create a
schedule, but the schedule as to permitted headcount was dictated to him by
his management as only permitting him to include 1 or 2 people at most at
varying times. Thus, Plaintiff did not have any meaningful discretion in
creating the schedule based upon his actual store or business needs.

(4) Because Plaintiff was only permitted to schedule 1 person per shift or
sometimes 2 people on a shift, Plaintiff spent nearly 80% or more of his
workdays and workweeks mopping floors, cleaning windows or other areas,
unloading merchandise, stocking shelves, working as a cashier, making food,
taking orders, replenishing drinks, coffee or other supplies, lifting and moving
Case 1:19-cv-17083-JHR-AMD Document 1 Filed 08/22/19 Page 6 of 10 PagelD: 6

equipment or supplies, answering customer inquiries, and significant other
non-supervisory labor work.

(5) Plaintiff would only rush at times to count cash and make deposits when not
. performing non-supervisory or labor-intensive work. Plaintiff never
terminated employees, did not have authority to give pay increases, and on 1
occasion when he asked if an employee (Sam Ross) could be promoted to help
him and given support the request was denied. In order for Plaintiff to
schedule any type of contractor to come to the store (such as power-washing
the outside of the store), it had to be approved.

(6) Plaintiff did not have significant discretion, did not make operational
decisions on his own, and was at all times considered a Field Consultant “in
training” with a trainer overseeing all aspects of his work.

25. In sum, even if Defendant were to claim Plaintiff was functionally some type of
team leader, foreman, assistant manager or overall manager, Plaintiff was: (1) referred to as a
Field Consultant; (2) only in training; (3) working under the supervision of a trainer; (4) had no
meaningful discretion; (5) did not perform primary duties of management; and (6) worked 60-90
hours per week functionally filling the role of multiple other employees who would have

otherwise been used to perform labor.'

 

' See e.g. Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1269 (11th Cir. 2008)(affirming $35,000,000 verdict
against the defendant because a class of store managers performed primary duties of non-management including
stocking, cashier work, etc...); Hickton v. Enter. Rent-A-Car Co. (In re Enter. Rent-d-Car Wage & Hour Empl.
Practices Litig.), 2012 U.S. Dist. LEXIS 136252 (W.D. Pa. 2012)(denying summary judgment and explaining a jury
could readily conclude employee titled “manager” who performed mostly sales and other labor had “primary duties”
other than management); Marshall vy. Coastal Group Management, 1980 U.S. Dist. LEXIS 11704 (D.NiJ.
1980)(reaffirming the denial of summary judgment as to managers explaining they spent most of their time prepping
food, cooking, handling customers, working the cash register and cleaning finding assertions of the “executive
exemption” to be “untenable”).
Case 1:19-cv-17083-JHR-AMD Document 1 Filed 08/22/19 Page 7 of 10 PagelD: 7

26. Plaintiff was a non-exempt employee working 60-90 hours per week from
January of 2019 through his termination from employment in June of 2019. Plaintiff is owed in
exceesive of $15,000.00 in unpaid overtime, plus liquidated damages,*

[B] Plaintiff was unlawfully terminated from Defendant

27. Plaintiff had received positive feedback while working proverbially to the bone
up to 7 days per week from January 2019 through May of 2019 while under the supervision of
Campanella and Tomlinson.

28. — Plaintiff did not receive any discipline from January 2019 through May of 2019.

29. Plaintiff’s location wherein he was a Field Consultant was identified as very high
performing, and Plaintiff in fact received several corporate awards for success related to his
location in Pitman, New Jersey.

30. The exploitation of Plaintiff though was taking a very serious toll on him. Asa
result, in the timeframe of May / June 2019, Plaintiff talked with both Campanella and
Tomlinson. He specifically informed them that he suffered from an Anxiety Disorder, got

medical treatment, and took medication.

 

? See e.g. Solis v. Min Fang Yang, 345 Fed. Appx. 35 (6th Cir. 2009)(Affirming award of liquidated damages explaining "under the Act,
liquidated damages are compensation, not a penalty or punishment, and no special showing is necessary for the awarding of such
damages. Rather, they are considered the norm and have even been referred to by this court as mandatory."); Gayle v. Harry's Nurses
Registry, Inc., 594 Fed. Appx. 714, 718 (2d Cir. 2014)(Affirming award of liquidated damages explaining there is an automatic
“presumption” of liquidated damages and "double damages are the norm, single damages the exception,” as the burden to avoid
liquidated damages is a "difficult burden.”); Haro v. City of Los Angeles, 745 F.3d 1249 (9th Cir. 2014)(Affirming award of liquidated
damages explaining they are the "norm" and "mandatory" unless the employer can establish the very "difficult burden” of subjective
and objective attempts at FLSA compliance); Chao v. Barbeque Ventures, LLC, 547 F.3d 938, 942 (8th Cir. 2008)(Affirming award of
liquidated damages explaining that the employer mistakenly argues its non-compliance was not willful, misunderstanding the high
burden to show affirmative steps of attempted compliance and research of the FLSA and separately that its diligence and belief in non-
payment of overtime was also objectively reasonabie.); Chao v. Hotel Oasis, Inc., 493 F.3d 26 (1st Cir. 2007)(Affirming award of
liquidated damages explaining fhat they will always be considered the "norm” in FLSA cases); Lockwood v. Prince George's County,
2000 U.S. App. LEXIS 15302 (4th Cir. 2000)(Affirming award of liquidated damages explaining they are the "norm" and that an
employer may not take an ostrich-like approach and refuse to research its obligations under the FLSA and to objectively explain why it
failed to comply with the FLSA); Uphoff v. Elegant Bath, Lid, 176 F.3d 399 (7th Cir. 1999)\(Reversing the district court for not
awarding liquidated damages, as doubling unpaid overtime is the rule, not an exception); Nero v. Industrial Molding Corp., 167 F.3d
921 (Sth Cir. 1999)(Affirming award of liquidated damages, as there is a presumption of entitlement to liquidated damages which are
the norm).
Case 1:19-cv-17083-JHR-AMD Document 1 Filed 08/22/19 Page 8 of 10 PagelD: 8

31. The purpose in Plaintiff informing this management of his health and treatment
was twofold: (1) Plaintiff believed that he would not be discriminated against in light of his
demonstrated accomplishments and work ethic; and (2) to request a medical accommodation
discussed below.

32. Plaintiff explained to Campanella and Tomlinson that he was working up to 7
days per week, working with barebones staff performing every task in the store, and that his
anxiety disorder was being significantly exacerbated. Plaintiff asked them to consider giving the
store some more support, helping with better training, and hopefully lessening Plaintiff's work
hours all to alleviate his health complications.

33. Foliowing Plaintiffs health-related discussion above, he was demeaned, subjected
to significant animosity, referred to as not a good fit, and then terminated within less than 2
months for supposedly having inventory shortages. |

34.‘ The rationale of alleged inventory shortages was a complete pretext as: (1) it was
not reasonably attributable to Plaintiff; (2) Plaintiff was only in training; (3) Campanella had
previously joked about how he regularly took food or other items from shelves at will in front of
Tomlinson who did not care that Campanella did so; and (4) many locations of Defendant have
varying inventory shortages (including before Plaintiff even worked there) where individuals are
not terminated for same.

35. Plaintiff was terminated because of his health conditions and/or because he was
perceived to show weakness by requesting accommodations in his workload. These actions

constitute unlawful discrimination and retaliation.
Case 1:19-cv-17083-JHR-AMD Document 1 Filed 08/22/19 Page 9 of 10 PagelD: 9

Count I
Violations of the Fair Labor Standards Act ("FLSA")
(Failure to Pay Overtime Compensation)
36. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
37. Plaintiff was not properly paid for all owed overtime as explained supra. And
such actions constitute violations of the Fair Labor Standards Act (“FLSA”).
Count IT
Violations of the New Jersey Wage and Hour Law
(Failure to Pay Overtime Compensation)
38. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
39. Plaintiff was not properly paid for all owed overtime as explained supra. And
such actions constitute violations of the New Jersey Wage and Hour Law.
Count IT
Violations of the New Jersey Law against Discrimination (“NJ LAD”)
({1] Discrimination; and [2] Retaliation)
40. The foregoing paragraphs are incorporated herein in their entirety as if set: forth in
full.

4]. Plaintiff was terminated because of his perceived, actual or record-of health-

related conditions and/or disclosures.

42, Plaintiff was terminated because of his requested medical accommodations, as
explained supra.

43, These actions of discrimination and retaliation as aforesaid constitute violations of
the NJ LAD.
Case 1:19-cv-17083-JHR-AMD Document1 Filed 08/22/19 Page 10 of 10 PagelD: 10

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendant is to promulgate and adhere to a policy prohibiting overtime and wage
violations, as well as discrimination and retaliation;

B. Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff
whole for any and all pay and benefits Plaintiff would have received had it not been for
Defendant’s wrongful actions, including but not limited to all owed wages, overtime, past and
future lost earnings, benefits, pension or other employee perks, and other applicable
compensation;

C. Plaintiff is to be awarded actual damages to which he is equitably or legally
entitled beyond those already specified herein;

D. Plaintiff is to be awarded liquidated and punitive damages as permitted by

applicable laws;

E, Plaintiff is to be accorded other equitable relief as the Court deems just, proper,
and appropriate;
F. Plaintiff is to be awarded the costs and expenses of this action and a reasonable

attorney’s fees if permitted by applicable law; and

G. Plaintiff is permitted to have a trial by jury.

Respectfully submitted,

KARPF, KARPF & CERUTTI, P.C.

pet gnOPDHOU CODON N08 wre ary
og owe ~ ery

Ari R. Karpf, Esquire
3331 Street Road

Building 2, Suite 128
Bensalem, PA 19020

(215) 639-0801

Mee nten eee,

Dated: August 22, 2019

10
